EXHIBIT 10.1

 

AGREEMENT AND GENERAL RELEASE

 

Orbitz Worldwide, Inc. (“Orbitz Worldwide”) and Orbitz, L.L.C. (collectively
with their subsidiaries, the “Company”) and Randy Wagner (hereinafter
collectively with her heirs, executors, administrators, successors and assigns,
“EXECUTIVE”), mutually desire to enter into this Agreement and General Release
(“Agreement” or “Agreement and General Release”) and agree that:

 

The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and

 

The meaning, effect and terms of this Agreement have been fully explained to
EXECUTIVE; and

 

EXECUTIVE is hereby advised, in writing, by the Company that she should consult
with an attorney prior to executing this Agreement; and

 

EXECUTIVE is being afforded at twenty-one (21) days from her Last Day of
Employment to consider the meaning and effect of this Agreement; and EXECUTIVE
may execute this Agreement after the Last Day of Employment but may not execute
it more than twenty-one (21) days after the Last Day of Employment; and

 

EXECUTIVE understands and acknowledges that, if she executes this Agreement
before the Last Day of Employment, it shall be null and void and of no effect;
and

 

EXECUTIVE understands that she may revoke this Agreement for a period of seven
(7) calendar days following the day she executes this Agreement and this
Agreement shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred (“the Effective Date”).  Any
revocation within this period must be submitted, in writing, to the Company’s
Human Resources Department and state, “I hereby revoke my acceptance of your
Agreement and General Release.”  Said revocation must be personally delivered to
the Company’s Human Resources Department, or mailed to the Company’s Human
Resources Department and postmarked within seven (7) calendar days of execution
of this Agreement; and

 

EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release.

 

THEREFORE, EXECUTIVE and the Company, for the full and sufficient consideration
set forth below, agree as follows:

 

1.             EXECUTIVE’s employment with the Company is terminated without
Cause (as defined in the Letter Agreement) as of February 15, 2008, which shall
be her Last Date of Employment.  EXECUTIVE shall receive all wages earned
through her Last Date of Employment, less applicable taxes, withholding and
other lawful deductions.  Other than as set forth below, EXECUTIVE shall not be
eligible for any other payments from the Company.

 

--------------------------------------------------------------------------------


 

2.             In consideration for the execution by EXECUTIVE of this Agreement
and compliance with the promises made in this Agreement, pursuant to the letter
agreement between EXECUTIVE and the Company (“the Letter Agreement”) that
EXECUTIVE signed on August 5, 2007, the Company agrees:

 

a.               to pay EXECUTIVE consideration in a lump sum amount of three
hundred twenty-five thousand dollars and no cents ($325,000.00), subject to
applicable taxes, withholding and deductions.  This amount represents one
(1) year of EXECUTIVE’s current base annual salary and is paid pursuant to the
first bullet on page two of the Letter Agreement.

 

b.              to pay EXECUTIVE consideration in a lump sum amount of two
hundred forty-three thousand seven hundred fifty dollars and no cents
($243,750.00), subject to applicable taxes, withholding and deductions.  This
amount represents an amount equal to EXECUTIVE’s current annual target bonus and
is paid pursuant to the second bullet on page two of the Letter Agreement.

 

c.               to pay EXECUTIVE consideration in a lump sum amount of thirty
thousand six hundred thirty-nine dollars and thirty-eight cents ($30,639.38),
subject to applicable taxes, withholding and deductions.  This amount represents
an amount equal to EXECUTIVE’s prorated target bonus for the portion of 2008 she
was employed by the Company and is paid pursuant to the third bullet on page two
of the Letter Agreement.

 

d.              to pay EXECUTIVE additional consideration in a lump sum amount
of fifty-six thousand eight hundred and seventy dollars and 81 cents
($56,870.81), subject to applicable taxes, withholding and deductions.

 

2

--------------------------------------------------------------------------------


 

e.               to continue EXECUTIVE’s health plan coverage through the end of
the month in which her last date of employment occurs.  Thereafter, EXECUTIVE
will be eligible to continue health plan coverage pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).  If EXECUTIVE elects
to continue health plan coverage pursuant to COBRA, the Company will subsidize
her COBRA payments for the first twelve (12) months so that EXECUTIVE will pay
the same monthly premiums as active employees for the same coverage; provided,
however, that if EXECUTIVE is eligible for another group health plan coverage
prior to the end of this period, the Company shall not be responsible for any
further payments; provided, further, however, that the Company may, in its sole
discretion, provide EXECUTIVE  with a lump sum payment in lieu of providing a
COBRA subsidy.  This subsidy is paid pursuant to the fourth bullet on page two
of the Letter Agreement.  Thereafter, EXECUTIVE will be responsible for the full
payment of any COBRA premiums through the remainder of her eligibility.

 

f.                 to provide EXECUTIVE with outplacement benefits pursuant to
Company policy.  This benefit is provided pursuant to the fifth bullet on
page two of the Letter Agreement.

 

g.              to provide EXECUTIVE with vesting of any equity-based awards
held by EXECUTIVE with respect to Orbitz Worldwide, Inc. as, and to the extent,
described in the definitive documentation related to such awards.  As set forth
in such definitive documentation executed by EXECUTIVE, the stock options,
restricted stock units and restricted stock granted to EXECUTIVE pursuant to the
Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan that are unvested as of
her Last Day of Employment and that would have become vested had EXECUTIVE
remained employed by the Company through one year from the Last Day of
Employment shall become immediately vested as of the Last Day of Employment.

 

h.              to provide EXECUTIVE with a neutral reference to any entity
other than the Released Parties.  Upon inquiry to the Human Resources
department, prospective employers (other than the Released Parties) will be
advised only as to the dates of EXECUTIVE’s employment and her most recent job
title.  Last salary will be provided if EXECUTIVE has provided a written release
for the same.

 

3

--------------------------------------------------------------------------------


 

The payments herein will be made as soon as reasonably practicable once this
Agreement has taken effect, but in no case more than sixty (60) days after
EXECUTIVE’s Last Date of Employment.   This Agreement is intended to comply with
the requirements of Section 409A of the Internal Revenue Code (“Section 409A”)
and regulations promulgated thereunder.  To the extent that any provision in
this agreement is ambiguous as to its compliance with Section 409A, the
provision shall be read in such a manner so that all payments under this
agreement shall not incur an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code.

 

3.             EXECUTIVE is obligated to pay any local, state or federal taxes
that may become due and owing on the payments and benefits provided under this
Agreement and in this regard agrees to hold the Company, their current and
former parents, and their shareholders, affiliates, subsidiaries, divisions,
predecessors, successors and assigns and the employees, officers, directors,
advisors and agents thereof (collectively referred to throughout this Agreement
as the “Released Parties”, or a “Released Party”) harmless for any taxes,
interest or penalties deemed by the government as due thereon from the Company
or from her.

 

4.             EXECUTIVE understands and agrees that she would not receive the
monies and/or benefits specified in paragraph 2 above, except for her execution
of this Agreement, and the fulfillment of the promises contained herein, and
that such consideration is greater than any amount to which she would otherwise
be entitled as an employee of the Company.

 

5.             Except as otherwise expressly provided by this Agreement or the
right to enforce the terms of this Agreement, EXECUTIVE, of her own free will
knowingly and voluntarily releases and forever discharges the Released Parties,
of and from any and all actions or causes of action, suits, claims, charges,
complaints, promises demands and contracts (whether oral or written, express or
implied from any source), or any nature whatsoever, known or unknown, suspected
or unsuspected, which against the Released Parties EXECUTIVE or EXECUTIVE’S
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can shall or may have by reason of any matter, cause or thing
whatsoever arising any time prior to the time EXECUTIVE executes this Agreement,
including, but not limited to:

 

a.               any and all matters arising out of EXECUTIVE’s employment by
the Company or any of the Released Parties and the termination of that
employment, and that includes but is not limited to any claims for salary,
allegedly unpaid wages, bonuses, commissions, retention pay, severance pay,
vacation pay, or any alleged violation of the National Labor Relations Act, any
claims for discrimination of any kind under the Age Discrimination in Employment
Act of 1967 as amended by the Older Workers Benefit Protection Act, Title VII of
the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the
United States Code, any claims under the Employee Retirement Income Security Act
of 1974 (except for vested benefits which are not affected by this Agreement),
the Americans With Disabilities Act of 1990, the Fair Labor Standards Act (to
the extent such claims can be released), the Occupational Safety and Health Act,
the Consolidated Omnibus Budget Reconciliation Act of 1985,

 

4

--------------------------------------------------------------------------------


 

the Federal Family and Medical Leave Act (to the extent such claims can be
released);

 

b.              Illinois Human Rights Act; Minimum Wage Law; Equal Wage Act;
Equal Pay Act of 2003; Wages for Women and Minors Act; Religious Freedom
Restoration Act Statutory Provision Regarding Retaliation/Discrimination for
Filing a Worker’s Compensation Claim; Equal Pay Laws; School Visitation Rights
Act; AIDS Confidentiality Act; Right to Privacy Law; Genetic Information Privacy
Act; the Cook County Human Rights Ordinance; the Chicago Human Rights Ordinance,
as amended;  and

 

c.               any other federal, state or local civil or human rights law, or
any other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, implied or expressed contract, fraud,
negligence, estoppel, defamation, infliction of emotional distress or other tort
or common-law claim having any bearing whatsoever on the terms and conditions
and/or termination of her employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys’ fees, incurred in these matters.

 

Nothing in the general release of claims in this paragraph 5 shall affect any
vested equity granted to EXECUTIVE under the Orbitz Worldwide, Inc. 2007 Equity
and Incentive Plan (“the Orbitz Plan”) and any vested equity granted to
EXECUTIVE under the TDS Investor (Cayman) L.P. 2006 Interest Plan (“the
Travelport Plan”), as amended and/or restated from time to time, and the award
agreements issued under the Orbitz Plan and the Travelport Plan.

 

6.             EXECUTIVE also acknowledges that she does not have any current
charge, claim or lawsuit against one or more of the Released Parties pending
before any local, state or federal agency or court regarding her employment and
her separation from employment. EXECUTIVE understands that nothing in this
release prevents her from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any other federal, state or local
agency charged with the enforcement of any employment or labor laws, although by
signing this Agreement EXECUTIVE is giving up any right to monetary recovery
that is based on any of the claims she has released.  EXECUTIVE also understands
that if she files such a charge or complaint, she has, as part of this
Agreement, waived the right to receive any remuneration beyond what EXECUTIVE
has received in this Agreement.

 

7.             EXECUTIVE shall not seek or be entitled to any personal recovery,
in any action or proceeding that may be commenced on EXECUTIVE’s behalf in any
way arising out of or relating to the matters released under this Agreement.

 

8.             EXECUTIVE represents that she has not and agrees that she will
not in any way disparage the Company or any Released Party, their current and
former officers, directors and employees, or make or solicit any comments,
statements, or the like to the media or to others

 

5

--------------------------------------------------------------------------------


 

that may be considered to be derogatory or detrimental to the good name or
business reputation of any of the aforementioned parties or entities.

 


9.             EXECUTIVE ACKNOWLEDGES THAT IN CONNECTION WITH HER EMPLOYMENT,
EXECUTIVE HAS HAD ACCESS TO INFORMATION OF A NATURE NOT GENERALLY DISCLOSED TO
THE PUBLIC.   EXECUTIVE AGREES TO KEEP CONFIDENTIAL AND NOT DISCLOSE TO ANYONE,
UNLESS LEGALLY COMPELLED TO DO SO, CONFIDENTIAL AND PROPRIETARY INFORMATION. 
“CONFIDENTIAL AND PROPRIETARY INFORMATION” INCLUDES BUT IS NOT LIMITED TO ALL
COMPANY OR ANY RELEASED PARTY’S BUSINESS AND STRATEGIC PLANS, FINANCIAL DETAILS,
COMPUTER PROGRAMS, MANUALS, CONTRACTS, CURRENT AND PROSPECTIVE CLIENT AND
SUPPLIER LISTS, AND ALL OTHER DOCUMENTATION, BUSINESS KNOWLEDGE, DATA, MATERIAL,
PROPERTY AND SUPPLIER LISTS, AND DEVELOPMENTS OWNED, POSSESSED OR CONTROLLED BY
THE COMPANY OR ANY RELEASED PARTY, REGARDLESS OF WHETHER POSSESSED OR DEVELOPED
BY EXECUTIVE IN THE COURSE OF HER EMPLOYMENT.  SUCH CONFIDENTIAL AND PROPRIETARY
INFORMATION MAY OR MAY NOT BE FORMALLY DESIGNATED AS CONFIDENTIAL OR PROPRIETARY
AND MAY BE ORAL, WRITTEN OR ELECTRONIC MEDIA.  REGARDLESS OF ANY FORMAL
DESIGNATION, EXECUTIVE UNDERSTANDS AND AGREES THAT THE CONFIDENTIAL AND
PROPRIETARY INFORMATION IS SUBJECT TO PROTECTION UNDER THIS AGREEMENT. EXECUTIVE
UNDERSTANDS THAT SUCH INFORMATION IS OWNED AND SHALL CONTINUE TO BE OWNED SOLELY
BY THE RELEASED PARTIES.  EXECUTIVE AGREES THAT SHE WILL NOT USE OR DISCLOSE,
DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, ANY CONFIDENTIAL AND PROPRIETARY
INFORMATION.  EXECUTIVE ACKNOWLEDGES THAT SHE HAS COMPLIED AND WILL CONTINUE TO
COMPLY WITH THIS COMMITMENT, BOTH AS AN EMPLOYEE AND AFTER THE TERMINATION OF
HER EMPLOYMENT.  EXECUTIVE ALSO ACKNOWLEDGES HER CONTINUING OBLIGATIONS UNDER
THE ORBITZ WORLDWIDE, INC. CODE OF BUSINESS CONDUCT AND ETHICS.  NOTHING IN THIS
PROVISION IS INTENDED TO OR MAY BE CONSTRUED TO LIMIT IN ANY WAY THE FULL
PROTECTION OF TRADE SECRETS OR CONFIDENTIAL INFORMATION UNDER APPLICABLE LAW.


 

10.           EXECUTIVE understands that if this Agreement were not signed, she
would have the right to voluntarily assist other individuals or entities in
bringing claims against Released Parties.  EXECUTIVE hereby waives that right
and agrees that she will not provide any such assistance other than assistance
in an investigation or proceeding conducted by the United States Equal
Employment Opportunity Commission or other federal, state or local agency, or
pursuant to a valid subpoena or court order.  EXECUTIVE agrees that if such a
request for assistance if by any agency of the federal, state or local
government, or pursuant to a valid subpoena or court order, she shall advise the
Company in writing of such a request no later than three (3) days after receipt
of such request.

 

11.           EXECUTIVE acknowledges and confirms that she has returned all
company property to the Company, including her identification card, and computer
hardware and software, all paper or computer based files, business documents,
and/or other records as well as all copies thereof, credit cards, keys and any
other Company supplies or equipment in her possession.  In addition, any
business related expenses for which she seeks reimbursement have been documented
and submitted to the Company.  Finally, any amounts owed to the Company have
been paid.

 


12.           A.             FOR A TWELVE (12) MONTH PERIOD FOLLOWING THE DATE
SHE CEASES TO BE EMPLOYED BY THE COMPANY (THE “RESTRICTED PERIOD”), I.E.
FEBRUARY 15, 2009, EXECUTIVE SHALL NOT USE HER STATUS WITH THE COMPANY TO OBTAIN
LOANS, GOODS OR SERVICES FROM ANOTHER


 

6

--------------------------------------------------------------------------------



 


ORGANIZATION ON TERMS THAT WOULD NOT BE AVAILABLE TO HER IN THE ABSENCE OF HER
RELATIONSHIP TO THE COMPANY.


 


B.             DURING THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT MAKE ANY
STATEMENTS OR PERFORM ANY ACTS INTENDED TO OR WHICH MAY HAVE THE EFFECT OF
ADVANCING THE INTEREST OF ANY COMPETITORS OF THE COMPANY OR IN ANY WAY INJURING
THE INTERESTS OF THE COMPANY AND THE COMPANY SHALL NOT MAKE OR AUTHORIZE ANY
PERSON TO MAKE ANY STATEMENT THAT WOULD IN ANY WAY INJURE THE PERSONAL OR
BUSINESS REPUTATION OR INTERESTS OF EXECUTIVE; PROVIDED HOWEVER, THAT, NOTHING
HEREIN SHALL PRECLUDE THE COMPANY OR EXECUTIVE FROM GIVING TRUTHFUL TESTIMONY
UNDER OATH IN RESPONSE TO A SUBPOENA OR OTHER LAWFUL PROCESS OR TRUTHFUL ANSWERS
IN RESPONSE TO QUESTIONS FROM A GOVERNMENT INVESTIGATION; PROVIDED, FURTHER,
HOWEVER, THAT NOTHING HEREIN SHALL PROHIBIT THE COMPANY FROM DISCLOSING THE FACT
OF ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT OR THE CIRCUMSTANCES FOR SUCH A
TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “COMPETITOR” MEANS ANY
ENTERPRISE OR BUSINESS THAT IS ENGAGED IN, OR HAS PLANS TO ENGAGE IN, AT ANY
TIME DURING THE RESTRICTED PERIOD, ANY ACTIVITY THAT COMPETES WITH THE
BUSINESSES CONDUCTED DURING OR AT THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, OR
THEN PROPOSED TO BE CONDUCTED, BY THE COMPANY IN A MANNER THAT IS OR WOULD BE
MATERIAL IN RELATION TO THE BUSINESSES OF THE COMPANY OR THE PROSPECTS FOR THE
BUSINESSES OF THE COMPANY (IN EACH CASE, WITHIN 100 MILES OF ANY GEOGRAPHICAL
AREA WHERE THE COMPANY MANUFACTURES, PRODUCES, SELLS, LEASES, RENTS, LICENSES OR
OTHERWISE PROVIDES ITS PRODUCTS OR SERVICES).  DURING THE RESTRICTED PERIOD,
EXECUTIVE, WITHOUT PRIOR EXPRESS WRITTEN APPROVAL BY THE ORBITZ WORLDWIDE, INC.
BOARD OF DIRECTORS (“THE BOARD OF DIRECTORS”), SHALL NOT (A) ENGAGE IN, OR
DIRECTLY OR INDIRECTLY (WHETHER FOR COMPENSATION OR OTHERWISE) MANAGE, OPERATE,
OR CONTROL, OR JOIN OR PARTICIPATE IN THE MANAGEMENT, OPERATION OR CONTROL OF A
COMPETITOR, IN ANY CAPACITY (WHETHER AS AN EMPLOYEE, OFFICER, DIRECTOR, PARTNER,
CONSULTANT, AGENT, ADVISOR, OR OTHERWISE) OR (B) DEVELOP, EXPAND OR PROMOTE, OR
ASSIST IN THE DEVELOPMENT, EXPANSION OR PROMOTION OF, ANY DIVISION OF AN
ENTERPRISE OR THE BUSINESS INTENDED TO BECOME A COMPETITOR AT ANY TIME AFTER THE
END OF THE RESTRICTED PERIOD OR (C) OWN OR HOLD A PROPRIETARY INTEREST IN, OR
DIRECTLY FURNISH ANY CAPITAL TO, ANY COMPETITOR OF THE COMPANY.  EXECUTIVE
ACKNOWLEDGES THAT THE COMPANY’S BUSINESSES ARE CONDUCTED NATIONALLY AND
INTERNATIONALLY AND AGREE THAT THE PROVISIONS IN THE FOREGOING SENTENCE SHALL
OPERATE THROUGHOUT THE UNITED STATES AND THE WORLD (SUBJECT TO THE DEFINITION OF
“COMPETITOR”).


 


C.             DURING THE RESTRICTED PERIOD, EXECUTIVE, WITHOUT EXPRESS PRIOR
WRITTEN APPROVAL FROM THE BOARD OF DIRECTORS, SHALL NOT SOLICIT ANY MEMBERS OR
THE THEN CURRENT CLIENTS OF THE COMPANY FOR ANY EXISTING BUSINESS OF THE COMPANY
OR DISCUSS WITH ANY EMPLOYEE OF THE COMPANY INFORMATION OR OPERATIONS OF ANY
BUSINESS INTENDED TO COMPETE WITH THE COMPANY.


 


D.             DURING THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT INTERFERE WITH
THE EMPLOYEES OR AFFAIRS OF THE COMPANY OR SOLICIT OR INDUCE ANY PERSON WHO IS
AN EMPLOYEE OF THE COMPANY TO TERMINATE ANY RELATIONSHIP SUCH PERSON MAY HAVE
WITH THE COMPANY, NOR SHALL EXECUTIVE DURING SUCH PERIOD DIRECTLY OR INDIRECTLY
ENGAGE, EMPLOY OR COMPENSATE, OR CAUSE OR PERMIT ANY PERSON WITH WHICH SHE MAY
BE AFFILIATED, TO ENGAGE, EMPLOY OR COMPENSATE, ANY EMPLOYEE OF THE COMPANY.


 

7

--------------------------------------------------------------------------------



 


E.             FOR THE PURPOSES OF THIS AGREEMENT, “PROPRIETARY INTEREST” MEANS
ANY LEGAL, EQUITABLE OR OTHER OWNERSHIP, WHETHER THROUGH STOCK HOLDING OR
OTHERWISE, OF AN INTEREST IN A BUSINESS, FIRM OR ENTITY; PROVIDED, THAT
OWNERSHIP OF LESS THAN 5% OF ANY CLASS OF EQUITY INTEREST IN A PUBLICLY HELD
COMPANY SHALL NOT BE DEEMED A PROPRIETARY INTEREST.


 


F.              THE PERIOD OF TIME DURING WHICH THE PROVISIONS OF THIS SECTION
SHALL BE IN EFFECT SHALL BE EXTENDED BY THE LENGTH OF TIME DURING WHICH
EXECUTIVE IS IN BREACH OF THE TERMS HEREOF AS DETERMINED BY ANY COURT OF
COMPETENT JURISDICTION ON THE COMPANY’S APPLICATION FOR INJUNCTIVE RELIEF.


 

g.             EXECUTIVE agrees that the restrictions contained in this section
are an essential element of the payments and benefits she is granted hereunder
and but for her agreement to comply with such restrictions, the Company would
not have entered into this Agreement.

 

h.             It is expressly understood and agreed that although EXECUTIVE and
the Company consider the restrictions contained in this section to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against EXECUTIVE, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.  Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

i.              EXECUTIVE acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this
section would be inadequate and the Company would suffer irreparable damages as
a result of such breach or threatened breach.  In recognition of this fact,
EXECUTIVE agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.  Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this paragraph 12.

 

13.           This Agreement is made in the State of Illinois and shall be
interpreted under the laws of said State.  Its language shall be construed as a
whole, according to its fair meaning, and not strictly for or against either
party.  Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the general release language, such provision shall
immediately become null and void, leaving the remainder of this in full force
and effect.  However, if as a result of any action initiated by EXECUTIVE, any
portion of the general release language were ruled to be unenforceable for

 

8

--------------------------------------------------------------------------------


 

any reason, EXECUTIVE shall return the payments and benefits paid under this
Agreement to the Company.

 

14.           EXECUTIVE agrees that neither this Agreement nor the furnishing of
the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by the Company of any liability or unlawful
conduct of any kind, all of which the Company denies.

 

15.           This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.

 

16.           This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties, with the exception of any non-compete, non-solicit or confidentiality
agreement between EXECUTIVE and the Company or one of their affiliates, which
agreement(s) shall survive the termination of EXECUTIVE’s employment in
accordance with its own terms.

 

17.           EXECUTIVE agrees to cooperate with and make herself readily
available to Orbitz Worldwide and its General Counsel, as the Company may
reasonably request, to assist it in any matter regarding the Company or their
affiliates, subsidiaries, and predecessors, including giving truthful testimony
in any litigation or potential litigation involving the Company and their
affiliates, subsidiaries, and their predecessors, over which EXECUTIVE has
knowledge or information.  The Company will reimburse EXECUTIVE for any and all
reasonable expenses reasonably incurred in connection with EXECUTIVE’s
compliance with this paragraph.

 

18.           In consideration for the payments and benefits provided to
EXECUTIVE under this Agreement, EXECUTIVE warrants and affirms to the Company
that she has at all times conducted herself as a fiduciary of, and with sole
regard to that which is in best interests of, Orbitz Worldwide and its
affiliates and their predecessors.  She affirms that in conducting business for
Orbitz Worldwide and its affiliates and their predecessors, she has done so free
from the influence of any conflicting personal or professional interests,
without favor for or regard of personal considerations, and that she has not in
any way violated the Orbitz Worldwide Code of Business Conduct and Ethics, the
Business Ethics policy or any other of the Core Policies.  Toward that end,
EXECUTIVE understands that this affirmation is a material provision of this
Agreement, and, should the Company determine that EXECUTIVE has engaged in
business practices inconsistent with the affirmation set forth herein then
EXECUTIVE agrees that she shall have committed a material breach of this
Agreement, and any payments and benefits provided to EXECUTIVE under this
Agreement shall not have been earned.  In that case, EXECUTIVE shall be liable
for the return of all payments and benefits made to her or on her behalf under
this Agreement.

 

19.           At the same time EXECUTIVE executes this Agreement, EXECUTIVE
agrees to execute and return with this Agreement the attached resignation letter
concerning her appointment

 

9

--------------------------------------------------------------------------------


 

as director, officer, and/or any other position of responsibility requiring
notification to a public registrar, or regulatory or governing body.

 

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE. 
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS SHE  HAD OR MIGHT HAVE AGAINST THE COMPANY; AND SHE ACKNOWLEDGES THAT SHE
IS NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN
THIS DOCUMENT.  HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE.  IF
THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS FROM THE LAST DATE OF EMPLOYMENT,
THEN EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT SHE HAS VOLUNTARILY
AND KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH FRAUD,
MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

 

10

--------------------------------------------------------------------------------


 

THEREFORE, the parties to this Agreement and General Release now voluntarily and
knowingly execute this Agreement.

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Randy Wagner

 

 

 

RANDY WAGNER

 

 

 

Signed and sworn before me

 

 

this 19 day of February, 2008.

 

 

/s/ Linda Muller

 

 

Notary Public

 

 

 

 

ORBITZ WORLDWIDE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Katherine Andreasen

 

 

 

Name: Katherine Andreasen

 

 

Title: SVP, Human Resources

Signed and sworn to before me

 

 

this 20 day of February, 2008.

 

 

/s/ Chennin Kenyon

 

 

Notary Public

 

 

 

 

ORBITZ, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Katherine Andreasen

 

 

 

Name: Katherine Andreasen

 

 

Title: SVP, Human Resources

Signed and sworn to before me

 

 

this 20 day of February, 2008.

 

 

/s/ Chennin Kenyon

 

 

Notary Public

 

 

 

11

--------------------------------------------------------------------------------


 

To the Board of Directors of

Orbitz Worldwide, Inc.

500 West Madison

Chicago, IL

 

In connection with my employment within the Orbitz Worldwide, Inc. group of
companies which, for the avoidance of doubt means Orbitz Worldwide, Inc. and/or
its affiliates and subsidiaries (“Orbitz Group”) and my appointment as director,
officer, and/or any other position of responsibility requiring notification to a
public registrar, or regulatory or governing body (“Executive Appointments”).

 

I hereby resign from all and any Executive Appointments (as described above)
pertaining to my employment with the Orbitz Group with effect on my last day of
employment with the Orbitz Group.

 

 

Sincerely,

 

 

/s/ Randy Wagner

 

Randy Wagner

 

 

Date:

 

2/19/08

 

 

--------------------------------------------------------------------------------